Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.    Applicant's submission filed on 11-17-2021 has been entered.

2.        Claims 23 - 39 are pending.  Claims 23, 31, 32 have been amended.   Claims 1 - 22 have been canceled.  Claims 23, 31, 32 are independent.    File date is 6-10-2020.  

Claim Rejections - 35 USC § 102  
3.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.        Claims 23 - 26, 28 - 35, 37 - 39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nielsen et al. (US Patent No. 10,623,787).     	

Regarding Claim 23, 31, 32, Nielsen discloses a method, in a device, of receiving Adaptive Bit Rate (ABR) content and a non-transitory computer readable recording medium storing a computer program product for controlling a device for receiving Adaptive Bit Rate (ABR) content and the computer program product comprising program instructions which, when run on processing circuitry of the device, causes the device to perform operations and an apparatus for receiving Adaptive Bit Rate (ABR) content, the method, the program product and the apparatus comprising:
a)  receiving an ABR manifest associated with the content, the ABR manifest describing segments of content and specifying a plurality of policies and respective associated data transfer rules; (Nielsen col 3, ll 3-8: content provider generates a catalog identifying video segments and encoded bitrates for each identified video segment; catalog information written into a manifest file provided to individual client devices that have requested video)    
b)  receiving an indication identifying one of the policies; (Nielsen col 3, ll 8-11: each client can requests individual video segments according to available encoded bitrate and formats as published in manifest file; col 10, ll 49-64: video packaging and origination service receives requests and accesses content characterization data and business logic providing rules for identifying how content segment requests are processed (i.e. identifying ranges of encoding bitrates and required formats)) and
c)  requesting segments of the content from a content delivery network in accordance with the data transfer rules associated with the policy identified by the received indication. (Nielsen col 3, ll 8-11: each client can requests individual video segments according to 

Furthermore for Claim 32, Nielsen discloses wherein processing circuitry; and memory containing instructions executable by the processing circuitry whereby the apparatus is operative to perform operations. (Nielsen col 7, ll 44-54: memory includes computer program instructions that a processing unit executes to implement one or more embodiments)    

Regarding Claims 24, 33, Nielsen discloses the method of claim 23 and the apparatus of claim 32, wherein the ABR manifest is received from the content delivery network, and the indication is received from the content delivery network. (Nielsen col 3, ll 8-11: each client can requests individual video segments according to available encoded bitrate and formats as published in manifest file; (manifest file is published by CDN))      

Regarding Claims 25, 34, Nielsen discloses the method of claim 24 and the apparatus of claim 33, wherein the indication is received in a communication containing the ABR manifest. 

Regarding Claims 26, 35, Nielsen discloses the method of claim 23 and the apparatus of claim 32, wherein the indication is received from a communications network. (Nielsen col 3, ll 3-8: content provider generates a catalog identifying video segments and encoded bitrates for each identified video segment; catalog written into a manifest file provided to individual client devices that have requested video; col 8, ll 3-6: content request sent to video packaging and origination service and sent to a selected content delivery network via a communication network; col 11, ll 29-34: includes multiple distinct components or devices that communicate and interoperate over a network)

Regarding Claims 28, 37, Nielsen discloses the method of claim 23 and the apparatus of claim 32, wherein the data transfer rules comprise a data rate, a content quality, a maximum data rate, or a maximum content quality for transfer of the requested segments from the content delivery network to the device. (Nielsen col 3, ll 8-11: each client can requests individual video segments according to available encoded bitrate and formats as published in manifest file; col 10, ll 49-64: video packaging and origination service receives requests and accesses content characterization data and business logic providing rules for identifying how content segment requests are processed (i.e. identifying ranges of encoding bitrates required))     

Regarding Claim 29, 38, Nielsen discloses the method of claim 23 and the apparatus of claim 32:
a)  wherein the indication is encoded, encrypted, or scrambled; and
b)  further comprising decoding, decrypting, or descrambling the indication. (Nielsen col 10, ll 49-64: video packaging and origination service receives a request and access content characterization data and business logic providing rules for identifying how content segment requests are processed (i.e. identifying ranges of bitrates and required encoding; (video encoded for transmission)); col 11, ll 24-27: video packaging and origination service transmits the requested segment to the user device; (requested segment requires decoding before accessed or viewed))   

Regarding Claims 30, 39, Nielsen discloses the method of claim 23 and the apparatus of claim 32:
a)  wherein the ABR manifest specifies a plurality of representations of the content with respective data rates; (Nielsen col 2, l 61 - col 3, l 8: content provider generates multiple encoded bitrate versions or combinations of encoded bitrates and formats of individual video file segments; content provider makes subset of multiple bitrate encoded versions available to clients responsive to requests for a particular encoded bitrate version and format) and
b)  wherein the data transfer rules for each policy identify one or more of the representations that are permitted in accordance with that policy. (Nielsen col 3, ll 8-11: each client requests individual video segments according to available encoded bitrates   

Claim Rejections - 35 USC § 103  
5.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.        Claims 27, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen in view of Balakrishnan et al. (US PGPUB No. 20160191664).   

Regarding Claims 27, 36, Nielsen discloses the method of claim 26 and the apparatus of claim 35, further comprising:
a)  requesting the ABR manifest from the communications network. (Nielsen col 3, ll 3-8: content provider generates a catalog identifying video segments and encoded bitrates for each identified video segment; catalog written into a manifest file provided to individual client devices that have requested the video)  

Furthermore, Nielsen discloses indication. (Nielsen col 10, ll 49-64: video packaging and origination service receives requests and accesses content characterization data and business logic providing rules for identifying how content segment requests are processed (i.e. identifying ranges of encoding bitrates and required formats))

Nielsen does not specifically disclose instruction identifying a Uniform Resource Locator 
However, Balakrishnan discloses 
b)  receiving a redirect instruction identifying a Uniform Resource Locator (URL) that contains the indication. (Balakrishnan ¶ 062, ll 1-4: client receives download manifest; client downloads URLs in manifest)    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nielsen for instruction identifying a Uniform Resource Locator (URL) as taught by Balakrishnan. One of ordinary skill in the art would have been motivated to employ the teachings of Balakrishnan for the benefits achieved from the flexibility of a system that enables usage of additional addressing indications such as web-based URL addressing mechanisms.  (Balakrishnan ¶ 062, ll 1-4)  

Response to Arguments
6.    Applicant's arguments have been fully considered but they were not persuasive. 

A.  Applicant argues on page 7 of Remarks:    ...   a device implementing the method of amended claim 23 does not repeatedly request segments at different data transfer rates until some predetermined constraint occurs.

    The Examiner respectfully disagrees.  Nielsen discloses the indication to a user of a specific file at a specific bitrate based upon the business rules (i.e. a policy) associated with the requested content. (Nielsen col 3, ll 8-11: each client can requests individual video segments according to available encoded bitrate and formats as published in manifest file; 

B.  Applicant argues on page 7 of Remarks:    ...   Neilson does not teach that the client device requests the individual video segments according to a specific data transfer rate associated with a policy   ...   . 

    The Examiner respectfully disagrees.  Nielsen discloses the indication to a user of a specific file at a specific bitrate based upon the business rules (i.e. a policy) associated with the requested content. (Nielsen col 3, ll 8-11: each client can requests individual video segments according to available encoded bitrate and formats as published in manifest file; col 9, ll 43-50: video packaging and origination service evaluate business logic to ensure that a requested encoded bitrate meets the minimal encoding bitrate; col 9, l 63 - col 10, l 2: video packaging and origination service receive business rules or logic that facilitate the selection of a specific encoding bitrate based on a received request (only a single content at a specific bitrate is selected); business rules or logic specific to individual content, or types of content; (rules utilized to determine which particular segment required by the user))  

C.  Applicant argues on page 8 of Remarks: Both claims 31 and 32 have been amended and now recite limitations similar to those of amended claim 23. Accordingly, amended claims 31 and 32 are patentable over Nielson for similar reasons.

    Responses to arguments against independent claim 23 also answer arguments against independent claims 31 and 32, which have similar limitations as independent claim 23.   

D.  Applicant argues on page 8 of Remarks: All dependent claims are patentable over the cited art due at least to their dependencies on a respective one of the independent claims.

    Responses to arguments against the independent claims also answer arguments against the associated dependent claims.     

Conclusion
January 3, 2022


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyung H Shin whose telephone number is (571)272-3920. The examiner can normally be reached M - F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG H SHIN/                                                                                    1-15-2022             Primary Examiner, Art Unit 2443